Title: To Thomas Jefferson from Benjamin Henry Latrobe, 20 June 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington, June 20h. 1807
                        
                        I have been so unavoidably detained by the different persons with whom arrangements [were] necessary previously to my departure, that I fear I shall be unable to
                            wait upon you before [one] oclock.—
                        I therefore take the liberty to request you to give the necessary directions to my being furnished, agreeably
                            to Mr Rodneys desire with the papers I have heretofore given to the executive,— as the draft of the ts], the letter of Col.
                            Burr inviting me to join him on the
                            [Washita], &c.— I shall certainly go on this evening, & may want
                            them.—
                        I have arranged with Mr Lenthall & King the proceedings in your Grounds. The drains will be made as soon
                            as we can get bricks, & the trenches are in the mean time to be cut. The Earth in front of the West Offices will be then
                            to be removed, & the old road Southward levelled up with it. Mr King fully
                            understands my idea of this operation.— But as B, Harvie & Owens will
                            be out of work in a day or two, & the business of the Canal must now necessarily wait my return,—I beg to submit to you,
                            whether the Road as begun on the South ought not to be continued. I do not see how it will be possible to get at the War
                            office next winter unless this is done, excepting by giving up all idea of dressing the ground south of the present
                            fence, which would be a great pity, & have the bad effect of exhibiting to Congress the very heaviest part of the work
                            in an unfinished State, & frightening them from further appropriation.
                        This I submit however with all deference &  the
                            question,—whether the hill West of the West offices, should not remain untouched rather than the road, as it makes no
                            great show, as an unattempted block of earth, & may be removed gradually to the N.W. as the Offices require extension. 
                  I
                            am with the highest respect Yrs
                        
                            B Henry Latrobe
                            
                        
                    